Citation Nr: 1043601	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-14 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for accrued benefits.  

3.  Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had Recognized Guerilla Service from March 1944 to 
October 1945.  He died in March 1996.  The appellant claims as 
his widow.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2008 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

A hearing at the central Office in Washington D.C. was scheduled 
in October 2010.  The appellant did not appear.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran had Recognized Guerilla Service from March 1944 to 
May 1945.

2.  The Veteran died in March 1996.

3.  The appellant filed the application for accrued benefits in 
July 2002 and April 2008.

4.  Service connection for the cause of death was denied in 
December 2002.  The appellant did not perfect an appeal to that 
decision and it became final.

5.  The evidence added to the record since the December 20025 
decision is cumulative or redundant of the evidence previously of 
record and does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2010).

2.  The criteria for basic eligibility for VA non-service- 
connected death pension benefits have not been met.  38 U.S.C.A. 
§§ 101(2), 107, 1502, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6, 3.40, 3.41 (2010).  

3.  The December 2002 rating decision which denied service 
connection for the cause of the Veteran's death is final.  38 
U.S.C.A. § 7104 (West 2002).

4.  New and material evidence to reopen the appellant's claim for 
service connection for the cause of death has not been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the context of a claim for DIC benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

With respect to the claim for service connection for the cause of 
the Veteran's death, VCAA notice was initially provided in a 
letter of April 2008, prior to the initial adjudication of the 
claim.  However, notice as to the reason of the prior denial was 
not given.  VA provided a revised VCAA letter to the appellant in 
April 2009 that informed her of the basis of the prior denial and 
the legal requirements for reopening that claim.  Kent, supra.  
There is no prejudice to the appellant in this timing error as 
the claim was subsequently readjudicated in February 2010.  VA 
sent the appellant a Supplemental Statement of the Case dated the 
same notifying him of the actions taken and evidence obtained or 
received.  As such, the appellant was afforded due process of 
law.  The appellant has not been deprived of information needed 
to substantiate his claim and the very purpose of the VCAA notice 
has not been frustrated by the timing error here.


Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the appellant in the development of 
the claim.  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
private treatment and examination.  Moreover, the appellant's 
statements in support of the claim are of record.  The Board has 
carefully considered such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the appellant's claim.

With regard to the claim for accrued benefits and nonservice-
connected death pension, the Court has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has recognized 
that enactment of the VCAA does not affect matters on appeal from 
the Board when the question is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).

Because the law and not the evidence is dispositive of the issues 
of entitlement to accrued benefits and non-service connected 
death pension, additional factual development would have no 
bearing in the ultimate outcome.  Accordingly, VCAA has no effect 
in regards to the issues of entitlement to accrued benefits and 
non-service connected death pension.  See Dela Cruz, supra; see 
also Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not the 
evidence is dispositive of the claim.")

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith, supra; Dela 
Cruz, supra; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Legal Criteria and analysis

A.  Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death under 
existing ratings or decisions, or those benefits based on the 
evidence in file at the time of the veteran's death which were 
due and unpaid preceding the veteran's death.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  Applications for accrued benefits must 
be filed within one year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, the Veteran died in March 1996.  The 
appellant filed a claim for benefits in July 2002 and then again 
in April 2008.  This was more than one year after her spouse's 
death.  Therefore, the Board concludes that the appellant's claim 
for accrued benefits must be denied as a matter of law.  See 
Sabonis, supra.

The Board has carefully reviewed the entire record in this case.  
However, this is a case in which the law is dispositive; 
entitlement to accrued benefits is not warranted.  Therefore, 
entitlement to accrued benefits must be denied.

B.  Death Pension

The appellant seeks nonservice- connected death pension.

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j).

Service in the Commonwealth Army of the Philippines is included, 
for compensation, dependency and indemnity compensation, and 
burial allowance, from and after the dates and hours, 
respectively, when they were called into service of the Armed 
Forces of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941.  Service 
as a guerrilla under the circumstances outlined in paragraph (d) 
of this section is also included.  38 C.F.R. § 3.40(c).

An AGUZ Form of July 1976 shows the Veteran had Recognized 
Guerilla Service from March 1944 to May 1945.  

Persons with service in the Philippine Commonwealth Army, USAFFE 
(U.S. Armed Forces, Far East), including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress shall not be deemed to have been in 
active military service with the Armed Forces of the United 
States for the purpose of establishing entitlement to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40.

Therefore, the Board finds that the appellant is not eligible for 
the requested benefit; while the Veteran's service, as described 
above, may be sufficient for certain VA purposes (such as 
compensation), it is not the type of service that can qualify a 
claimant for death pension in this case.  As the Veteran's 
recognized service does not confer eligibility for nonservice-
connected death pension benefits, the appellant's claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

C.  New and Material Cause of Death

Entitlement to service connection for the cause of the Veteran's 
death was previously addressed and denied in a December 2002 
rating decision.  The RO determined that there was no 
relationship between the Veteran's service and his death.  The 
appellant was informed of the decision and of her right to 
appeal.  She did not appeal.  

Generally, a claim which has been denied in an unappealed RO 
decision or a Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105 (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.  

In this case, following the issuance of the December 2002 
decision denying entitlement to service connection for the cause 
of the Veteran's death, the appellant filed a Notice of 
Disagreement in August 2003.  A Statement of the Case (SOC) was 
issued in January 2004.  The appellant was informed that to 
perfect an appeal, she needed to submit a VA Form 9 within 60 
days of the SOC.  In November 2004, she submitted a letter 
requesting another appeal.  In a letter of November 2004, the RO 
informed the appellant she must submit a VA Form 9 by January 19, 
2005 in order to continue her appeal.  She was informed that if 
she failed to submit a VA Form 9 by that date, the case would be 
closed.  The appellant did not submit a timely appeal, and the 
decision became final.  However, pursuant to 30 U.S.C.A. § 5108, 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board notes that the appellant's November 2004 letter did not 
reflect an intent to file a substantive appeal.  Rather, (and we 
agree with the AOJ) the letter was a request for an appeal form.  
More importantly, the response from the VA was to the effect that 
she had not filed a substantive appeal and that she needed to act 
within a certain timeframe in order to perfect her appeal.  
Furthermore, the notations at the bottom of the letter reflect 
that there was a "CEST 400" with a notation of Form 9.  That 
action reflects that a letter was sent and a Form 9 was to be 
provided.  We further note that the VA letter of November 19 
contains an annotation of "400" at the bottom of the letter.  
Such actions again reflect that the AOJ did not accept the 
appellant's letter as a document in lieu of a Form 9. 

The Board notes that the applicable regulation requires that new 
and material evidence is evidence which has not been previously 
submitted to agency decision makers which relates to an 
unestablished fact necessary to substantiate the claim, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  When determining whether 
a claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  Additionally, when determining whether the appellant 
has submitted new and material evidence to reopen a claim, 
consideration must be given to all the evidence since the last 
final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The evidence of record at the time of the last final denial 
included the appellant's claim of entitlement to benefits; 
February 1999 and September 2002 certifications from the Office 
of the Civil Registrar of the Republic of the Philippines noting 
the Veteran died in March 1996 and the cause of death was cardio 
respiratory arrest, rabies dog bite; a joint affidavit from A.S 
and O.G., stating they knew the appellant and the Veteran had 
been married; a certification of March 1999 from the Office of 
the Civil Registrar of the Republic of the Philippines stating 
that the appellant's and Veteran's record of marriage were 
totally destroyed by termites between 1931 and 1948 and were 
therefore not available; medical records from the Veteran's 
Memorial Hospital dated between March 1981 to March 1993, noting 
treatment for and diagnoses of COPD and bronchial asthma; a 
medical certificate of September 1980 noting the Veteran had been 
hospitalized from August 27 to August 30, 1980 for malaria and 
bronchial asthma; an April 2002 certification from the Philippine 
Veterans Affairs Office certifying the appellant is a pensioner 
of the office; a certification of the Philippine Veterans Affairs 
Office certifying the Veteran was a veteran of the World War 
II/Philippine Revolution with the Guerilla Army Forces; a June 
2002 joint affidavit from P.Z. and A.S. stating that that prior 
to his death, the appellant was hospitalized for his peptic 
ulcer; a June 2002 certification from the Amma Jadsac District 
Hospital certifying the appellant had been hospitalized on a 
number of occasions including for treatment of skeletomascular 
strain t/c rabies infection from March 9 to March 11, 1996; an 
October 1996 joint affidavit from A.S. and O.G. stating the 
appellant and the Veteran had been married; an April 1997 joint 
affidavit from I.G. and J.B. stating the appellant and the 
Veteran had had a child; a March 1997 joint affidavit from C.B. 
and O.G. stating the appellant and the Veteran had had a child; a 
March 1996 death certificate stating the Veteran died in March 
1996 and noting the immediate cause of death as cardiorespiratory 
arrest secondary to rabies (dog bite); and an AGUZ Form of July 
1976 showing the Veteran had service with the Recognized guerilla 
Service from March 1944 to May 1945. 

In sum, the evidence showed that the Veteran died due to cardio 
respiratory failure secondary to rabies; that he had been treated 
for COPD and bronchial asthma between March 1981 to March1993; 
and that he had service with the recognized Guerillas.  The 
Veteran was not service connected for any disabilities.

In February 2008, the appellant submitted an application to 
reopen her claim.  The application was denied in July 2008 and 
she appealed to the Board.

Since the last final denial in 2002, evidence added to the record 
includes the appellant's application to reopen her claim, an 
additional copy of the  AGUZ Form of July 1976 showing the 
Veteran had recognized Guerilla Service from March 1944 to May 
1945; a copy of an undated VA Form 21-526 from the Veteran 
showing in block 18 that his claim was for malaria and asthma 
incurred in 1942 and for a head injury caused in 1944; and an 
Affidavit of the Philippine Army Personnel.  

On careful review of the record, the Board has determined that 
new and material evidence to reopen the appellant's claim for 
service connection for cause of death has not been submitted.  
The appellant's claim for service connection was previously 
denied on the basis that there was no evidence showing that the 
Veteran's death was caused by a service connected disability 
and/or was otherwise related to service.  The evidence received 
since the last final denial consists of duplicates of what is 
already of record, an Affidavit of the Philippine Army Personnel 
and a partial copy of an undated VA Form 21-526 from the Veteran.

The AGUZ Form of July 1976 was already of record at the time of 
the prior denial.  Therefore, such evidence is cumulative.  The 
Affidavit of the Philippine Army Personnel and the partial copy 
of the undated VA Form 21-526 are not considered new and material 
evidence because they do not relate to an unestablished fact 
necessary to substantiate the claim for service connection for 
the cause of the Veteran's death.  Rather, the Affidavit of 
Philippine Army Personnel only discusses personnel matters 
regarding the Veteran's service.  Moreover, the partial copy of 
the VA Form 21-526 does not have a date of filing and there is no 
evidence it was otherwise filed at any point with the RO.  
Moreover, the document does not show a relationship between the 
cause of the Veteran's death, cardiorespiratory arrest secondary 
to rabies, and service.  

Because the evidence submitted since the last final decision is 
cumulative and/or does not relate to an unestablished fact 
necessary to substantiate the claim for service connection for 
the cause of the Veteran's death, the appellant has not submitted 
new and material evidence.  Thus, the Board concludes that new 
and material evidence has not been presented to reopen the claim 
of entitlement to service connection for cause of death.


ORDER

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension is denied. 

The application to reopen the claim for service connection for 
cause of death is denied.


______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


